PER CURIAM.
Plaintiff s complaint alleging a conspiracy was dismissed and he appealed. The question presented is whether it stated a cause of action for civil conspiracy. We hold that it did not because the allegations purporting to state a cause of action in conspiracy must be clear, positive and specific. Gair v. Lockhart, Fla.1950, 47 So.2d 826.
The complaint before us sought to imply a conspiracy from the discharge of the plaintiff who was employed for an indefinite term. Such a discharge is not prima facie illegal. Hope v. National Airlines, Fla.App.1957, 99 So.2d 244.
Affirmed.